To a judgment of conviction of manslaughter under an information charging murder in the second degree, defendant sued out writ of error and, on review, challenges the sufficiency of the evidence.
The evidence as disclosed by the bill of exceptions has been examined and is found to be amply sufficient to support the judgment.
An examination of the entire record fails to disclose reversible error.
Judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 192